Citation Nr: 1434077	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  The Veteran died in April 1997, and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2007, the Appellant testified at a personal hearing before a Decision Review Officer at the Chicago RO.  A transcript of this hearing was prepared and associated with the claims file.  The Appellant requested a Board hearing in her August 2007 substantive appeal; however, she withdrew that request in March 2010. 

In April 2012, the Board denied the claim.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2013 the Court granted a joint motion for remand.  In February 2014, the Board remanded this case for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in April 1997; the death certificate lists the immediate cause of death as pulmonary edema.  At the time of the Veteran's death, he was service connected for PTSD, which was evaluated as 10 percent disabling.

The Appellant has made several contentions concerning the cause of the Veteran's death, including arguing that the Veteran's service-connected PTSD aggravated his heart disease (including hypertension and congestive heart failure), which in turn caused the pulmonary edema that led to his death.

In September 2013, the Court vacated an April 2012 Board decision denying the Appellant's claim to the extent that the Board determined that the Veteran's service-connected PTSD was not a contributory cause of death, and remanded that issue for further development.  Both parties agreed that remand was required because the Board relied on an inadequate March 2009 medical opinion that failed to provide any rationale for the opinion offered.  Specifically, the March 2009 VA examiner stated that it was less likely than not that the Veteran's death from pulmonary edema (heart and lung disease) was secondary to his PTSD.  The examiner stated that there was no credible medical evidence linking heart disease and consequent pulmonary edema and death to PTSD.  Therefore, the VA examiner concluded that the Veteran's PTSD did not materially contribute or accelerate his edema.

In February 2014, the Board remanded the Appellant's case for an opinion from a board-certified psychiatrist.  However, the March 2014 opinion is also inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2014 VA examiner's opinion essentially restates the rationale employed by the VA examiner in March 2009 and failed to address the Appellant's contention that the Veteran's PTSD aggravated his heart condition, which in turn caused the pulmonary edema that led to his death.  Specifically, the March 2014 VA examiner stated that pulmonary edema was an accumulation of fluid in the lungs, usually due to heart failure.  Rarely, it could be to lung damage.  PTSD was a mental disorder and has nothing to do with either the function of the heart or lungs.  The examiner stated that she was not aware of any significant medical literature that documents that PTSD either causes or aggravates pulmonary edema leading to death.

The directives of the Board's February 2014 remand have not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Therefore, this claim must be remanded once again so as to obtain an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the examiner who conducted the March 2014 examination or another appropriate medical professional to offer a fully responsive medical opinion addressing whether it is at least as likely as not that the Veteran died due to his service-connected posttraumatic stress disorder.  If not, the VA examiner must opine whether it is at least as likely as not that posttraumatic stress disorder contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. The examiner is advised that at the time of the Veteran's death in April 1997, he was service-connected for posttraumatic stress disorder (PTSD), which was evaluated as 10 percent disabling.  Further, a death certificate shows that the immediate cause of the Veteran's death was pulmonary edema. A well-reasoned and fully explanatory rationale must accompany any and all opinions offered. A discussion of any studies related to such relationships would be useful.

Note: This claim is being remanded a second time due to legally inadequate opinions. The examiner is asked to provide a clear rationale and basis for all opinions expressed.  The examiner is also asked to discuss pertinent evidence within the claims file, including the Appellant's contentions that the Veteran's service-connected PTSD aggravated a heart condition, which in turn caused the pulmonary edema that led to death.  

2.  Then re-adjudicate the Appellant's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.












The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



